


110 HR 5692 IH: Infant Crib Safety

U.S. House of Representatives
2008-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5692
		IN THE HOUSE OF REPRESENTATIVES
		
			April 3, 2008
			Mrs. Tauscher (for
			 herself, Mr. Rogers of Michigan,
			 Mr. Blumenauer,
			 Ms. DeLauro,
			 Ms. Jackson-Lee of Texas,
			 Mrs. Napolitano,
			 Mr. Kildee,
			 Mr. Kucinich, and
			 Mr. Towns) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To provide for infant crib safety, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Infant Crib Safety
			 Act.
		2.Findings and
			 purpose
			(a)FindingsCongress
			 finds the following:
				(1)The disability and
			 death of infants resulting from injuries sustained in crib incidents are a
			 serious threat to the public health, welfare, and safety of people of this
			 country.
				(2)The design and
			 construction of a baby crib must ensure that it is safe to leave an infant
			 unattended for extended periods of time. A parent or caregiver has a right to
			 believe that the crib in use is a safe place to leave an infant.
				(3)Each year about
			 12,400 children are injured in cribs seriously enough to require emergency room
			 treatment.
				(4)Each year at least
			 43 children under the age of 4 die from injuries sustained in cribs.
				(5)The Consumer
			 Product Safety Commission estimates that the cost to society resulting from
			 deaths due to cribs is at least $150,000,000 per year.
				(6)Secondhand,
			 hand-me-down, and heirloom cribs pose a special problem. There are nearly 4
			 million infants born in this country each year, but only an estimated one
			 million to two million new cribs sold. Many infants are placed in secondhand,
			 hand-me-down, or heirloom cribs.
				(7)Most crib deaths
			 occur in secondhand, hand-me-down, or heirloom cribs.
				(8)Existing State and
			 Federal legislation is inadequate to deal with the hazard presented by
			 secondhand, hand-me-down, or heirloom cribs.
				(9)Prohibiting the
			 contracting to sell, resell, lease, sublease of unsafe cribs that are not new,
			 or otherwise place in the stream of commerce unsafe secondhand, hand-me-down,
			 or heirloom cribs, will prevent injuries and deaths caused by cribs.
				(b)PurposeThe
			 purpose of this Act is to prevent the occurrence of injuries and deaths to
			 infants as a result of unsafe cribs by making it unlawful—
				(1)to manufacture,
			 sell, or contract to sell any crib that is unsafe for any infant using it;
			 or
				(2)to resell, lease,
			 sublet, or otherwise place in the stream of commerce, after the effective date
			 of this Act, any unsafe crib, particularly any unsafe secondhand, hand-me-down,
			 or heirloom crib.
				3.Requirements for
			 cribs
			(a)Manufacture and
			 sale of cribsIt shall be unlawful for any commercial user to
			 manufacture, sell, resell, lease, or otherwise place in the stream of commerce,
			 any full-size or nonfull-size crib that—
				(1)was manufactured before 1999;
				(2)does not conform
			 to the safety standards described in subsection (c); or
				(3)has any missing,
			 loose, or broken components.
				(b)Provision of
			 cribs by lodging facilitiesIt shall be unlawful for any hotel,
			 motel, or similar transient lodging facility to offer or provide for use or
			 otherwise place in the stream of commerce, on or after the effective date of
			 this Act, any full-size crib or nonfull-size crib that—
				(1)was manufactured before 1999;
				(2)does not conform
			 to the safety standards described in subsection (c); or
				(3)has any missing,
			 loose, or broken components.
				(c)Crib safety
			 standardsA full-size or
			 nonfull-size crib that is not in compliance with the following safety standards
			 shall be considered to be a banned hazardous product under section 8 of the
			 Consumer Product Safety Act (15 U.S.C. 2057):
				(1)Part 1508 of title
			 16 of the Code of Federal Regulations (requirements for full-size baby
			 cribs).
				(2)Part 1509 of title
			 16 of the Code of Federal Regulations (requirements for nonfull-size baby
			 cribs).
				(3)American Society for Testing Materials
			 F406-07 Standard Consumer Safety Specification for Non-Full Size Baby
			 Cribs/Play Yards.
				(4)American Society for Testing Materials
			 F1169 Standard Specification for Full-Size Baby Crib.
				(5)American Society for Testing and Materials
			 F966-00 Consumer Safety Specification for Full-Size and Non-Full Size Baby Crib
			 Corner Post Extensions.
				(6)Part 1303 of title
			 16 of the Code of Federal Regulations.
				(7)Any amendments to
			 the above regulations or standards or any other regulations or standards that
			 are adopted in order to amend or supplement the regulations or standards
			 described in paragraphs (1) through (6).
				The
			 Consumer Product Safety Commission shall have the power to enforce the
			 provisions of this section in the same manner that the Commission enforces
			 rules declaring products to be banned hazardous products.(d)ExceptionThese
			 requirements shall not apply to a full-size crib or nonfull-size crib that is
			 not intended for use by an infant, including a toy or display item, if at the
			 time it is manufactured, made subject to a contract to sell or resell, leased,
			 or otherwise placed in the stream of commerce, as applicable, it is accompanied
			 by a notice to be furnished by each commercial user declaring that the crib is
			 not intended to be used for an infant and is dangerous to use for an
			 infant.
			4.Durability test
			 requirements for cribsNot
			 later than 90 days after the date of enactment of this Act, the Consumer
			 Product Safety Commission shall begin a rulemaking to revise parts 1508 and
			 1509 of title 16, Code of Federal Regulations, to—
			(1)include the safety
			 requirements specified in paragraphs (3) through (5) of section 3(c), or any
			 successor standards thereto; and
			(2)address any
			 potential hazards due to durability exhibited by cribs and play yards, taking
			 into consideration—
				(A)the Underwriters
			 Laboratories standard UL–2275 for full-size baby cribs; and
				(B)the standards set
			 forth in the Cribs and Cradle Regulations established by the Department of
			 Justice of Canada, issued September 11, 1986 (SOR/86–962).
				5.Soft bedding
			 warning labelsNot later than
			 1 year after the date of enactment of this Act, the Consumer Product Safety
			 Commission shall promulgate a consumer product safety rule pursuant to section
			 7 of the Consumer Product Safety Act (15 U.S.C. 2056) to require that all cribs
			 manufactured and introduced into interstate commerce contain a warning label
			 affixed to the crib in a conspicuous location warning consumers against the use
			 of soft bedding for infants placed in the crib, including bumper pads, quilts,
			 blankets, pillows, and sleep positioners.
		6.DefinitionsAs used in this Act, the following
			 definitions apply:
			(1)Commercial
			 user
				(A)The term
			 commercial user means—
					(i)any
			 person who manufactures, sells, or contracts to sell full-size cribs or
			 nonfull-size cribs; or
					(ii)any
			 person who—
						(I)deals in full-size
			 or nonfull-size cribs that are not new or who otherwise by one’s occupation
			 holds oneself out as having knowledge or skill peculiar to full-size cribs or
			 nonfull-size cribs, including child care facilities and family child care
			 homes; or
						(II)is in the business
			 of contracting to sell or resell, lease, sublet, or otherwise placing in the
			 stream of commerce full-size cribs or nonfull-size cribs that are not
			 new.
						(B)The term
			 commercial user does not mean an individual who sells a used crib
			 at a one-time private sale.
				(2)CribThe
			 term crib means a full-size crib or nonfull-size crib.
			(3)Full-size
			 cribThe term full-size crib means a full-size baby
			 crib as defined in section 1508.1 of title 16 of the Code of Federal
			 Regulations.
			(4)InfantThe
			 term infant means any person less than 35 inches tall or less than
			 2 years of age.
			(5)Nonfull-size
			 cribThe term nonfull-size crib means a nonfull-size
			 baby crib as defined in section 1509.2(b) of title 16 of the Code of Federal
			 Regulations (including a portable crib and a crib-pen described in paragraph
			 (2) of subsection (b) of that section).
			(6)Sleep
			 positionerThe term sleep positioner means any
			 wedge, roll, prop, or pillow designed to encourage one position during sleep.
			7.Effective
			 dateThe requirements of
			 section 3 of this Act shall be effective 1 year after the date of enactment of
			 this Act
		
